



Exhibit 10.28

EGL, INC.

NONEMPLOYEE DIRECTOR STOCK PLAN

RESTRICTED SHARE AWARD AGREEMENT







This Restricted Share Award Agreement (this “Award Agreement”) between EGL, Inc.
(the “Company”) and ________________ (the “Holder”), regarding a total of
________ shares (the “Restricted Shares”) of Common Shares, par value $.001 per
share, of the Company (the “Shares”), awarded to the Holder by the Company on
______________ (the “Grant Date”), being subject to the following terms and
conditions:




1.

Relationship to Plan.  The Restricted Shares are awarded in accordance with, and
subject to all of the terms, conditions and provisions of the EGL, Inc.
Nonemployee Director Stock Plan (the “Plan”) and administrative interpretations
thereunder, if any, which have been adopted by the Board thereunder and are in
effect on the date hereof, as well as the provisions of this Award Agreement.
 By acceptance of this Restricted Share Award, the Holder agrees to be bound by
all of the terms, provisions, conditions and limitations of the Plan as
implemented by this Award Agreement.  Except as defined herein, capitalized
terms shall have the same meanings ascribed to them under the Plan.  For
purposes of this Award Agreement:

(a)

“Disability” shall mean the inability to perform the duties of the Holder’s
position for a period of six (6) consecutive months or for an aggregate of six
(6) months during any twelve (12)-month period after the Grant Date by reason of
any medically determinable physical or mental impairment, as determined by the
Board in the Board’s sole discretion.

(b)

“Service” shall mean service as a Director of the Company.

(c)

“Restricted Period” shall mean the period commencing on the Grant Date and
ending on the date that the Holder obtains a vested right to Restricted Shares
(and the restrictions thereon terminate) in accordance with Paragraph 2.

(d)

“Retirement” shall mean the attainment of age seventy-two (72).

2.

Vesting.

(a)

The Holder shall become vested with respect to 100% of the total number of
Restricted Shares subject to this Award Agreement on each of the first
anniversary of the Grant Date; provided, however, that the Holder must be in
continuous Service from the Grant Date through the date of the applicable
anniversary in order to vest in Restricted Shares as to which the Holder would
otherwise vest on such anniversary.  In the event that any day on which the
Holder would otherwise obtain a vested right to additional Restricted Shares is
a Saturday, Sunday or holiday, the Holder shall instead obtain that vested right
on the first business day immediately following such date.  The foregoing
provisions of this Paragraph 2(a) are subject to the provisions below,
addressing events that may result in early termination of the Restricted Period
or forfeiture of the Holder’s interest in all or part of the Restricted Shares.

(b)

The total number of Restricted Shares subject to this Award Agreement shall
fully vest, regardless of the limitations set forth in subparagraph (a) above,
in the event of the Holder’s termination of Service due to death, Disability or
Retirement or a Change in Control of the Company; provided, however, that the
Holder has been in continuous Service since the Grant Date.

-1-











--------------------------------------------------------------------------------





(c)

In the event the Holder terminates Service for any reason other than death,
Disability or Retirement, this Award shall immediately terminate, to the extent
not theretofore vested, and be of no force and effect and all Restricted Shares
awarded to the Holder that has not previously vested shall be forfeited.

3.

Transfer Restrictions During the Restriction Period.  The Restricted Shares
awarded hereunder to the Holder may not be sold, assigned, transferred, pledged
or otherwise encumbered from the Grant Date until the end of the Restricted
Period.

4.

Escrow of Shares.  Restricted Shares shall be, at the election of the Board,
either (a) registered in book entry form, (b) registered in the name of the
Holder and deposited with the Secretary of the Company or (c) held in nominee
name for the benefit of the Holder during the Restricted Period, in any case, if
the Company requests, together with a stock power endorsed by the Holder in
blank.  Any certificate shall bear a legend as provided by the Company,
conspicuously referring to the terms, conditions and restrictions described in
the Plan and in this Award Agreement.

5.

Restrictions.  Restricted Shares shall constitute issued and outstanding Common
Shares for all corporate purposes.  The Holder will have the right (a) to vote
such Restricted Shares, (b) to receive and retain such dividends and
distributions, as the Board may in its sole discretion designate, paid or
distributed on such Restricted Shares and (c) to exercise all other rights,
powers and privileges of a holder of Common Shares with respect to such
Restricted Shares; except, that (i) the Holder will not be entitled to delivery
of the stock certificate or certificates representing such Restricted Shares
until the Restricted Period shall have expired and unless all other vesting
requirements with respect thereto shall have been fulfilled or waived, (ii) the
Company will retain custody of the stock certificate or certificates
representing the Restricted Shares during the Restricted Period as provided in
Paragraph 4, (iii) other than such dividends and distributions as the Board may
in its sole discretion designate, the Company will retain custody of all
distributions (“Retained Distributions”) made or declared with respect to the
Restricted Shares (and such Retained Distributions will be subject to the same
restrictions, terms and vesting and other conditions as are applicable to the
Restricted Shares) until such time, if ever, as the Restricted Shares with
respect to which such Retained Distributions shall have been made, paid or
declared shall have become vested, and such Retained Distributions shall not
bear interest or be segregated in a separate account, (iv) the Holder may not
sell, assign, transfer, pledge, exchange, encumber or dispose of the Restricted
Shares or any Retained Distributions or his interest in any of them during the
Restricted Period, and (v) a breach of any restrictions, terms or conditions
provided in the Plan or established by the Board with respect to any Restricted
Shares or Retained Distributions will cause a forfeiture of such Restricted
Shares and any Retained Distributions with respect thereto.

6.

Completion of the Restricted Period.  On each vesting date for the Restricted
Share Award, and the satisfaction of any other applicable restrictions, terms
and conditions (a) all or the applicable portion of such Restricted Shares shall
become vested and (b) any Retained Distributions with respect to such Restricted
Shares shall become vested to the extent that the Restricted Shares related
thereto shall have become vested.  Any such Restricted Shares and Retained
Distributions that shall not become vested shall be forfeited to the Company and
the Holder shall not thereafter have any rights (including dividend and voting
rights) with respect to such Restricted Shares and Retained Distributions that
shall have been so forfeited.

7.

Adjustments.  The Restricted Shares shall be subject to adjustment (including,
without limitation, as to the number of Restricted Shares) in the sole
discretion of the Board and in such manner as the Board may deem equitable and
appropriate in connection with the occurrence of any of the events described in
Section 11 of the Plan following the Grant Date.




-2-





--------------------------------------------------------------------------------





8.

Delivery by the Company.  Upon satisfaction of the vesting conditions set forth
in Paragraph 2, the Company shall issue and deliver to the Holder a certificate
or certificates for such number of Restricted Shares as are required to be
issued and delivered under this Award Agreement as soon as administrative
practicable following a vesting date unless the Holder elects to hold such
shares on an uncertificated basis through the Company’s stock transfer agent or
such other agent as the Company may from time to time designate.  Prior to the
satisfaction of such vesting conditions or the occurrence of such events, the
Restricted Shares may not be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of, and shall be held in custody by the Company until
such time as the restrictions on their transfer have lapsed.

9.

Company’s Rights.  The existence of this Award Agreement shall not affect in any
way the right or power of the Company or its shareholders to accomplish any
corporate act.

10.

Limitation of Rights:  Nothing in this Award Agreement or the Plan shall be
construed to:

(a)

give the Holder any right to be awarded any further restricted shares other than
in the sole discretion of the Board;

(b)

give the Holder or any other person any interest in any fund or in any specified
asset or assets of the Company or any Subsidiary; or

(c)

confer upon the Holder the right to continued Service with the Company, or
affect the right of the Company or any Subsidiary to terminate the Service of
the Holder at any time or for any reason.

11.

Prerequisites to Benefits.  Neither the Holder nor any person claiming through
the Holder shall have any right or interest in the Restricted Shares awarded
hereunder, unless and until all the terms, conditions and provisions of this
Award Agreement and the Plan which affect the Holder or such other person shall
have been complied with as specified herein.

12.

Notices.  Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon (a) the date delivered or given upon
receipt or (b) deposit in the United States, postage prepaid, addressed or
delivered to:

The Company:

 

EGL, Inc.

  

15350 Vickery Drive

  

Houston, Texas 77032

  

Attn:

 

The Holder:

                   



















-3-











--------------------------------------------------------------------------------





or such other address as either party may designate by ten (10) days’ advanced
written notice to the other party.

13.

Assignment.  Before vesting and during the Holder’s lifetime, the Restricted
Shares are not transferable (voluntarily or involuntarily), other than pursuant
to a domestic relations order.  The Holder may designate a beneficiary or
beneficiaries (the “Beneficiary”) to whom the Restricted Shares shall pass upon
the Holder’s death and may change such designation from time to time by filing a
written designation of beneficiary or beneficiaries with the Board on the form
attached hereto as Exhibit A or such other form as may be prescribed by the
Board, provided that no such designation shall be effective unless so filed
prior to the death of the Holder.  If no such designation is made or if the
designated beneficiary does not survive the Holder’s death, the Restricted
Shares shall pass by will or the laws of descent and distribution.  Following
the Holder’s death, the Restricted Shares shall pass to the designated
beneficiary and such person shall be deemed the Holder for purposes of any
applicable provisions of this Award Agreement.

14.

Restrictions Imposed by Law.  The Holder agrees that the Holder will not require
the Company to deliver any Restricted Shares and that the Company will not be
obligated to deliver any Restricted Shares or make any cash payment, if counsel
to the Company determines that such exercise, delivery or payment would violate
any applicable law or any rule or regulation of any governmental authority or
any rule or regulation of, or agreement of the Company with, any securities
exchange or association upon which the Common Shares are listed or quoted.  The
Company shall in no event be obligated to take any affirmative action in order
to cause the delivery of any Restricted Shares or other payment to comply with
any such law, rule, regulation or agreement.

15.

Withholding.  No certificates representing the Restricted Shares shall be
delivered to or in respect of the Holder by the Company upon the expiration of
the Restricted Period unless the amount of all federal, state and other
governmental withholding tax requirements imposed upon the Company with respect
to the issuance of such shares has been remitted to the Company or unless
provisions to pay such withholding requirements have been made to the
satisfaction of the Board.  The Board may make such provisions as it may deem
appropriate for the withholding of any taxes which it determines is required in
connection with this Award Agreement.  With the Board’s approval, the Holder (or
Beneficiary, as defined in Paragraph 13) may elect to satisfy such withholding
requirements by having the Company withhold shares otherwise deliverable
hereunder to the Holder (or Beneficiary) having a Fair Market Value on the date
such shares became vested equal to the amount necessary to satisfy such
withholding tax requirements, or by delivering previously owned Common Shares,
having a Fair Market Value on the date when the withholding is required to be
made, equal to the amount required to be withheld or paid.  The Holder must make
the foregoing election at such time and in such manner as the Board shall
prescribe.  Upon the payment of any cash dividends with respect to Restricted
Shares during the Restricted Period, the amount of such dividends may be reduced
to the extent necessary to satisfy any withholding tax requirements applicable
thereto prior to payment to the Holder.

16.

Parachute Payment Limitation.  Notwithstanding any contrary provision of this
Award Agreement, the aggregate present value of all parachute payments payable
to or for the benefit of the Holder shall be limited to three times the Holder’s
base amount less one dollar and, to the extent necessary, the vesting of any
Restricted Shares shall be reduced in order that this limitation not be
exceeded.  The terms “parachute payment,” “base amount” and “present value”
shall have the meaning assigned thereto under Section 280G of the Code.

17.

Shareholder Rights.  Subject to the limitations and restrictions contained
herein, the Holder (or Beneficiary) shall have all rights of a shareholder with
respect to the Restricted Shares once such shares have been registered in the
Holder’s name.

18.

Amendment.  Notwithstanding any other provisions hereof, this Award Agreement
may be supplemented or amended from time to time as approved by the Board as
contemplated by Section 14 of the Plan.  Without limiting the generality of the
foregoing, without the consent of the Holder,

-4-





--------------------------------------------------------------------------------





 (a)

this Award Agreement may be amended or supplemented (i) to cure any ambiguity or
to correct or supplement any provision herein which may be defective or
inconsistent with any other provision herein, or (ii) to add to the covenants
and agreements of the Company for the benefit of the Holder or surrender any
right or power reserved to or conferred upon the Company in this Award
Agreement, subject, however, to any required approval of the Company’s
shareholders and, provided, in each case, that such changes or corrections shall
not adversely affect the rights of the Holder with respect to the Restricted
Share Award evidenced hereby, or (iii) to make such other changes as the
Company, upon advice of counsel, determines are necessary or advisable because
of the adoption or promulgation of, or change in or of the interpretation of,
any law or governmental rule or regulation, including any applicable federal or
state securities laws; and

(b)

subject to Section 11 of the Plan and any required approval of the Company’s
shareholders, the Restricted Share Award evidenced by this Award Agreement may
be canceled by the Board and a new Award made in substitution therefor, provided
that the Award so substituted shall satisfy all of the requirements of the Plan
as of the date such new Award is made and no such action shall adversely affect
the Restricted Shares to the extent then vested.

19.

Governing Law.  This Award Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.

20.

Construction.  References in this Award Agreement to “this Award Agreement” and
the words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits
attached hereto, including the Plan.  This Award Agreement is entered into, and
the Restricted Share Award evidenced hereby is granted, pursuant to the Plan and
shall be governed by and construed in accordance with the Plan and the
administrative interpretations adopted by the Board thereunder.  All decisions
of the Board upon questions regarding the Plan or this Award Agreement shall be
conclusive.  Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Award Agreement, the terms
of the Plan shall control.  The headings of the paragraphs of this Award
Agreement have been included for convenience of reference only, are not to be
considered a part hereof and shall in no way modify or restrict any of the terms
or provisions hereof.

21.

Successors and Assigns.  This Award Agreement shall bind and inure to the
benefit of and be enforceable by the Holder, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Holder may not assign any rights or obligations under
this Award Agreement except to the extent and in the manner expressly permitted
herein.




   

EGL, INC.

    

Dated:

  

By:

     

Name:

     

Title:

 










-5-



